Case 3:20-cv-01688-JAG Document 3-1 Filed 12/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF PUERTO RICO

 

CATEGORY SHEET

 

You must accompany your complaint with this Category Sheet, and the Civil Cover Sheet (JS-44),

 

 

 

Attorney Name (Last, First, MJ): |Marchand, Jorge L 4

 

USDC-PR Bar Number: 223712

 

 

 

 

 

 

 

 

 

 

 

Email Address: jorgeluismarchand@gmail.com
I. Title (caption) of the Case (provide only the names of the first party on each side):
Plaintiff: Francisco Pacheco Seijo
Defendant: IEstela Santiago Miranda
2. Indicate the category to which this case belongs:

Pe Ordinary Civil Case
[1 Social Security

[i Banking

[-) Injunction

3. Indicate the title and number of related cases (if any).

 

4, Has a prior action between the same parties and based on the same claim ever been filed before this Court?
Yes
IX: No

5. Is this case required to be heard and determined by a district court of three judges pursuant to 28 U.S.C. § 2284?

fF] Yes
[KX No

 

6. Does this case question the constitutionality ofa state statute? (See, Fed.R.Civ. P. 24)

[2 Yes
ix} No

 

Date Submitted: {12/04/2020

 

 

 

rev, Dec, 2009

 

 
